

116 S77 IS: Small Business Relief From Disease Induced Economic Hardship Act of 2019
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 77IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to ensure small businesses affected by the onset of transmissible
			 diseases are eligible for disaster relief.
	
 1.Short titleThis Act may be cited as the Small Business Relief From Disease Induced Economic Hardship Act of 2019. 2.Definitions (a)In generalSection 3(k)(2) of the Small Business Act (15 U.S.C. 632(k)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), striking the period and inserting ; and; and
 (3)by adding at the end the following:  (D)communicable diseases for which the Federal Government issues a travel alert or travel warning..
 (b)ApplicabilityThe amendments made by subsection (a) shall apply to a communicable disease— (1)for which the Federal Government issues a travel alert or travel warning before, on, or after the date of enactment of this Act; and
 (2)the effects of which are experienced on or after the date of enactment of this Act.